DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 12/9/2019. Claims 1 through 12 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because “area J” is shown Figs 4, 5, 7, and 8, but is not categorized as being either a “road surface area” or a “non-road surface area”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: “area J” is referenced in [0057], [0058], and [0084] of the specification, however it is not categorized as being a “road surface area” or a “non-road surface area”.  There is no explanation given as to why “area J” is not categorized similar to the other areas in the following paragraphs. 
Appropriate correction is required.

Claim Objections
Claims 4, 6, 7, 9, 11 and 12 are objected to because of the following informalities:  
Regarding claims 4 and 9, “…corresponding to an image of a structure in said camera image…” should be updated to “…corresponding to an image of the structure in said camera image…” unless a new structure is being introduced to the claims.
Regarding claims 6, 7, 11, and 12, the Examiner recommends addressing the “structure index values” with respect to their differences to avoid confusion, such as “…calculate a close structure index value in a region located close to said uphill and a far structure index value in a region located away from said uphill…”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…execution condition changing section is configured to change…” in claim 2.
“…execution condition changing section is configured to decrease…” in claims 3 and 8.
“…structure detection section is configured to recognize…” in claims 4 and 9.
“…execution condition changing section is configured to…extract…” in claims 4 and 9.
“…execution condition changing section is configured to…calculate…” in claims 4-7, 9, and 11-12.
“…execution condition changing section is configured to…determine…” in claims 4-5 and 9.
 “…execution condition changing section is configured to…set…” in claims 5-7 and 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
No structure has been provided to either the “execution condition changing section” or the “structure detection section” in the claim language or in the instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
A “structure” located around a vehicle (see claims 1, 2, 4, and 9) will herein be interpreted as another vehicle, a sign, a building, a tree, or any other object which could coincide with the general understanding of “structure” similar to those described in [0037] of the instant specification.
The term “more easily” (see claims 1-3 and 8) will be interpreted as adjusting a threshold, such that the hill hold control is activated with a higher response or sensitivity than what was previously established.
A “…ratio of said vertical image element and said horizontal image element to said camera image…” (see claims 4 and 9) is being interpreted as a ratio between the detected elements and the image, so as the ratio increases it implies that the size of the elements increases because the camera image will remain unchanged.  Upon first reading the claim, it appears that ratio is directed to a ratio between the elements, which is incorrect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "more easily" in claims 1-3 and 8 is a relative term which renders the claim indefinite.  The term "more easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the term “more easily” will be interpreted as adjusting a threshold, such that the hill hold control is activated with a higher response or sensitivity than what was previously established.
The terms "…located near said vehicle…" and "…located away from said vehicle…" in claim 2 as well as “…located away from said uphill…” in claims 6-7 and 11-12 are relative terms which renders the claims indefinite.  The terms "near" and “away from” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the terms “near” and “away from” will be interpreted as distances which are either within proximity to be observable by human perception, or not far enough to not be observable.  It should be noted, however, that this only addresses part of the issue, such that the size of a structure and its vertical location also play a large role in whether or not said structure can be detected.
Regarding claims 5-7 and 10-12, “…set said brake activation threshold…to a value which is smaller than a value set when said structure index value is…” is vague and unclear.  The mention of “a value set” could refer to value associated with a structure index value, a structure index threshold, or a brake activation threshold.  The Examiner will interpret this limitation as “…set said brake activation threshold…to a value which is smaller than a previously set brake activation threshold corresponding to when said structure index value is…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henel et al. (US-2017/0015327; hereinafter Henel).
Regarding claim 1, Henel discloses a brake control apparatus for a vehicle (see at least Abs) comprising: 
a hill hold control section for performing hill hold control  (see at least [0021] and [0025] where control system 1 utilizes control unit 2 to activate hill start assist automatically), when an execution condition of said hill hold control is satisfied  (see at least [0021] and [0025] where hill start assist is automatically activated upon threshold conditions being met), said execution condition being a condition to be satisfied when an uphill on which said vehicle has stopped has an inclination greater than a brake activation threshold  (see at least [0021] where control unit 2 activates hill start assist when the inclination value of a vehicle is at least equal to the threshold value), said hill hold control being a control to activate a brake apparatus, without requiring any braking operation of a driver, to thereby prevent said vehicle from moving backward on said uphill (see at least [0021] and [0025]); 
a structure detection section for detecting a structure around said vehicle (see at least [0023], [0028], and [0032] where sensors such as ultrasound, RADAR, or LiDAR on the vehicle can be used for detecting an area around the vehicle or for detecting things nearby and the associated distance away.  As explained in [0032], a structure (bump 103) is identified by the vehicle sensors which alters the control of the hill start assist, but one of ordinary skill in the art would be aware that the sensors could detect other things falling under the broad scope of “structure”, as explained in the interpretation section above, which then effect the hill start assist similar to the instance with bump 103); and 
an execution condition changing section for changing said execution condition of said hill hold control such that said hill hold control is more easily to be started in a case where said structure is detected around said vehicle as compared with a case where said structure is not detected (see at least [0032] where a bump 103 is detected and correlates the data derived from an inclination sensor to collectively determine if a hill start assist should be activated.  Use of both methods together allows for the control to be implemented “more easily” in the fact that more data is gathered and used such that the triggering of the control has a higher sensitivity than if only one method had been used independently.  If a structure, bump 103, had not been detected then the system would be relying solely on the detected slope of the road via the inclination sensor, proving that the control of the hill start assist would not be as sensitive).
Regarding claim 3, Henel discloses the brake control apparatus for a vehicle according to claim 1, wherein said execution condition changing section is configured to decrease said brake activation threshold to let said hill hold control be started more easily (see at least [0026] and [0021] lines 17-20, where the sensitivity of a threshold value is updated within control system 1 so that the hill hold control activation may change with respect to an inclination value of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henel in view of Tanase et al. (US-2016/0221549; hereinafter Tanase).
Regarding claim 2, Henel discloses the brake control apparatus for a vehicle according to claim 1, wherein said execution condition changing section is configured to change said execution condition of said hill hold control such that said hill hold control is more easily to be started when said structure detected around said vehicle (see Henel at least [0032])…
However, Henel does not explicitly disclose …control is more easily to be started when said structure detected around said vehicle is located near said vehicle, as compared with when said structure is located away from said vehicle.
Tanase, in the same field of endeavor, teaches …control is more easily to be started when said structure detected around said vehicle is located near said vehicle, as compared with when said structure is located away from said vehicle (see Tanase at least [0039], [0031], and Figs 2B-2C where a control is incrementally increased as the distance between vehicle 100 and the structure (vehicle 200) decreases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hill hold control as disclosed by Henel with a distance-based vehicle control response as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Regarding claim 8, Henel in view of Tanase teach the brake control apparatus for a vehicle according to claim 2.  Additionally, Henel discloses the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henel in view of Tanase and further in view of Park (US-2017/0001650).
Regarding claim 4, Henel discloses the brake control apparatus for a vehicle according to claim 3, wherein 
…
said execution condition changing section is configured to: 
…
…
determine said brake activation threshold on the basis of said structure index value (see Henel at least [0023]-[0025] where hill start assist is activated automatically depending on evaluated sensor data.  Sensor data could include information regarding the proximity of a structure to the vehicle and if the distance is decreasing, which effects the structure index value.  This updated variable could affect the brake activation threshold).
However, Henel does not explicitly disclose the following:
said structure detection section is configured to recognize said structure on the basis of a camera image obtained by photographing an area ahead of said vehicle using a camera, and
said execution condition changing section is configured to: 
extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of a structure in said camera image; 
calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image; and 
…
Tanase, in the same field of endeavor, teaches 
said structure detection section is configured to recognize said structure on the basis of a camera image obtained by photographing an area ahead of said vehicle using a camera (see Tanase at least [0020] sensor 12), and
said execution condition changing section is configured to: 
…
calculate a structure index value in such a manner that said structure index value increases as a ratio increases, said ratio being a ratio of said vertical image element and said horizontal image element to said camera image (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase); and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus disclosed by Henel with a camera that can detect a proximate distance between a vehicle and structure, to thereby update a vehicle control response as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Neither Henel nor Tanase teach …extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of a structure in said camera image…
Park, in the same field of endeavor, teaches …extract, from said camera image, a vertical image element vertically extending and a horizontal image element horizontally extending, said vertical image element and said horizontal image element corresponding to an image of a structure in said camera image (see Park at least [0197]-[0199] and [0204] which details image processing where distances to objects are analyzed, the objects including vertical and horizontal components which are updated and reanalyzed collectively); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined brake control apparatus as taught by Henel in view of Tanase with a camera image analysis as taught by Park for road safety determinations that enable self-driving functions to happen safely (see Park at least [0005] and [0008]).
Regarding claim 5, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 4, wherein 
said execution condition changing section is configured to: 
determine whether or not said structure index value is greater than a previously set structure index threshold (see Tanase at least [0040]-[0042] and Figs 2A-2D where different “drive support” locations can be used to signify the distance between vehicle 100 and vehicle 200 (the structure).  Fig 2B for instance shows vehicle 100 at the farthest distance away from vehicle 200, where alarming is started.  This location is where a structure index value would be at its lowest.  As the distance decreases, such as when preliminary braking is started, the structure index value increases.  Each location shown can be interpreted as being a threshold for the location before it, in the sense that when the vehicle reaches the next location (and the structure index value raises) a new action is initiated because the threshold value has been reached); and 
set said brake activation threshold, when said structure index value is greater than said structure index threshold, to a value which is smaller than a value set when said structure index value is equal to or smaller than said structure index threshold (see Tanase at least [0039] and Figs 2A-2D where the sensitivity of the system controls increases (decreasing the brake activation threshold) as the distance between vehicle 100 and the structure decreases (structure index value increases)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake control apparatus disclosed by Henel in view of Tanase and further in view of Park with a structure index threshold as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response (brake activation threshold) so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).
Regarding claim 9, Henel in view of Tanase teach the brake control apparatus for a vehicle according to claim 8.  Additionally, Henel in view of Tanase and further in view of Park teach the analogous material of that in claim 4 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 10, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 9.  Additionally, Tanase teaches the analogous material of that in claim 5 as recited in the instant claim and is rejected for similar reasons.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henel in view of Tanase and Park and further in view of Kurata et al. (US-2009/0164080; hereinafter Kurata).
Regarding claim 6, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 4, wherein 
said execution condition changing section is configured to: 
calculate said structure index value (see Tanase at least [0039]-[0041] and Fig 2A-2D where a reaction value implemented by ECU-40 of a vehicle increases as a distance value decreases.  As the distance value decreases, the ratio increases, thus the indirect relation connecting a ratio increase with a structure index value increase) … and said structure index value in a region (see Tanase at least [0039]-[0041] and Fig 2A-2D) … 
set said brake activation threshold, when said structure index value … is greater than said structure index value … to a value which is smaller than a value set when said structure index value … is smaller than said structure index value (see Tanase at least [0039] and Figs 2A-2D where the sensitivity of the system controls increases (decreasing the brake activation threshold) as the distance between vehicle 100 and the structure decreases (structure index value increases)) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus taught by Henel in view of Park with a calculated structure index value representative of the distance between a vehicle and structure, to thereby update a vehicle control response (brake activation threshold) as taught by Tanase for the benefit of incrementally increasing a vehicle’s control response so that the vehicle can perform appropriate driving operations (see Tanase at least [0005]-[0006]).	
However, neither Henel nor Tanase nor Park explicitly teach 
… a region located close to said uphill … a region located away from said uphill … 
… in the region located close to said uphill … in the region located away from said uphill … in the region located close to said uphill … in the region located away from said uphill.
Kurata, in the same field of endeavor, teaches  
… a region located close to said uphill (see Kurata at least [0123], [0127], and [0128] where the slope of a region is calculated, the slope then used to calculate a slope-dependent correction time, which is then used to calculate a relative-speed-dependent correction distance.  This relation summarizes the concept of calculating a structure index value in different regions both close and away from an uphill, since a region close to an uphill will have a higher slope value) … a region located away from said uphill (see Kurata at least [0123], [0127], and [0128]); 
… in the region located close to said uphill (see Kurata at least [0123], [0127], and [0128]) … in the region located away from said uphill (see Kurata at least [0123], [0127], and [0128]) … in the region located close to said uphill (see Kurata at least [0123], [0127], and [0128]) … in the region located away from said uphill (see Kurata at least [0123], [0127], and [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake control apparatus taught by Henel in view of Tanase and Park with a structure index value which is calculated at various slopes as taught by Kurata to assist controlling a vehicle, the controls requiring updates with different hill gradients, to maintain a safe inter-vehicle distance (see at least [0004]-[0005]). 
Regarding claim 7, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 5.  Additionally, Kurata discloses the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 11, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 9.  Additionally, Kurata teaches the analogous material of that in claim 6 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 12, Henel in view of Tanase and further in view of Park teach the brake control apparatus for a vehicle according to claim 10.  Additionally, Kurata teaches the analogous material of that in claim 7 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/12/2021